DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “the bracket configured to receive a strap through the passage” in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 24, disclose, “the at least one tire plug is disposed within the tool body case.” However, applicant’s PG-PUB discloses that, “The plugs 328 may be stored in the plug storage cap 222 (FIG. 3A).” (see paragraph 34).  And, the at least one tire plug extends from the storage cap and is disposed within a storage compartment (330) of a tool body case (202, see paragraph 37). Thus, it is unclear how the at least one tire plug is disposed within the tool body case, when it is specifically disclosed as being disposed in the plug storage cap and extends from the storage cap such that it is disposed within the storage compartment of the tool body. How is the at least one tire plug disposed within the tool body case? Does the tool body case have a storage compartment therein for directly receiving the at least one tire plug? Does the at least one tire plug merely have to be within the tool body case but not directly attached within the tool body case? Or, did the applicant mean to disclose that the at least one tire plug is disposed in the plug storage cap and extends from the storage cap such that it is also disposed within the storage compartment of the tool body and wherein the tool body has a majority that is disposed within the tool body case? In order to expedite prosecution, the examiner has interpreted claims 15 and 24, as requiring a tire plug that is disposed within a tool body case but does not have to be directly held against a surface of the tool body case. However, further clarification is respectfully requested. 
Claims 20 and 29 recite the limitation "the first tire plug sheet" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted claims 20 and 29, as disclosing “a first tire plug sheet”. However, further clarification is respectfully requested.
Claim 24 also recites the limitation, "the hollow tube" in Line 9.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted claim 24 as disclosing, “a hollow tube”. However, further clarification is respectfully requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 20, 24, 25 and 29 are rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Kerner (2014/0298956) in view of Smith (5746851). 
In reference to claims 15 and 24, As Best Understood, Kerner discloses a tire repair tool assembly (Figure 20) comprising: a tool body (151) having a first end (159) and a second end (154) opposite the first end (Figures 20 and 21), at least one tire plug (50, see Figure 11), a member/tube/how tube (at 156 in Figure 22, which is similar to element 60 in Figure 13 that receives plug 50 therein, see Figure 14) extending from the second end of the tool body (Figures 21 and 22) and having a tip (see figure below, which is also similar to tip 52 which is more clearly shown in Figure 14) distal from the second end of the tool body (Figure 22), the tip configured to receive a first end (i.e. right end of 50, as shown more clearly in Figure 11) of the at least one tire plug therein (i.e. within 59, as shown more clearly shown in Figure 11) and defining a sharp point to penetrate a puncture hole in a tire (see last two lines of Paragraph 55), and a tool body case (152) comprising a closed end (right end in Figure 20) and an open compartment within the tool body case (Figure 21), the open compartment sized to receive and enclose the member/tube/how tube and the second end of the tool body within the open compartment while the member/tube/how tube extends from the second end of the tool body (Figures 20 and 21), the tool body case configured to engage the tool body at a location (i.e. at the threads of 151 and see figure below) between the first end (159) of the tool body and the second end (154) of the tool body to removably retain the second end of the tool body within the tool body case (note, the threaded section of 151 is located rearward from distal end 154, [see Figure 21], thus when attached, the case would have a threaded connection located between the opposing first and second ends, [see Figure 20]), wherein the at least one tire plug is disposed within the tool body case (Figures 20 and 21), but lacks, having at least one tire plug that is covered with adhesive. However, Smith teaches that it is old and well known in the art at the time of the invention to provide a tire plug (14) that is covered with adhesive (i.e. “tacky” sheet 26, Column 5, Line 7, note: “tacky” is defined according to www.dictionary.com as being, sticky to the touch; an adhesive). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tire plug, of Kerner, with the known technique of providing a tire plug that is covered with adhesive, as taught by Smith, and the results would have been predictable. In this situation, one could provide a more advantageous device which more effectively repairs a tire injury, and provides a tight, leak-proof seal.

[AltContent: arrow][AltContent: textbox (Second end)][AltContent: arrow][AltContent: textbox (First end)][AltContent: textbox (Location between first end and second end)][AltContent: arrow][AltContent: textbox (Tip[img-media_image1.png])][AltContent: arrow]
    PNG
    media_image2.png
    423
    739
    media_image2.png
    Greyscale

In reference to claims 16 and 25, Kerner discloses that the tool body is rotatably coupled or friction fit to the tool body case (see Paragraph 71). 

In reference to claims 20 and 29, Smith shows a second tire plug sheet (left most 26, see Figure 5) coupled to the at least one tire plug (14) so that the at least one tire plug is between a first tire plug sheet (right most 26, see Figure 3) and the second tire plug sheet. Assuming arguendo, the examiner notes that the applicant fails to provide any criticality in having the second sheet or that the second sheet provides any Unexpected Result, thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide two sheets (instead of one), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Claims 17-19 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kerner (2014/0298956) in view of Smith (5746851) and Peters (7013516). 

In reference to claims 17 and 26, Kerner discloses the claimed invention as previously mentioned above, but lacks, the tool body further comprising a plug storage cap removably coupled to the first end of the tool body. However, Peters teach that it is old and well known in the art at the time the invention was made to provide a tool body (118) with a plug storage cap (144) removably coupled to a first end (i.e. left end of 118) of the tool body (Figure 5). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first end of the tool body, of Kerner, with the known technique of including the end cap removably coupled to the first end of the tool body, as taught by Peters, and the results would have been predictable. In this situation, one could provide a more advantageous device which allows a user to more easily open the compartment for obtaining the tools/contents contained therein. 

In reference to claims 18 and 27, Kerner discloses that the tool body defines a storage compartment (i.e. “centered threaded hole” within 151, see paragraph 72) within the tool body (Figure 22), and as modified by Peters, the storage compartment would include an opening (146) at the first end of the tool body (see Figure 5 in Peters). 

In reference to claims 19 and 28, Peters discloses further comprising a plug storage cap (at 144) removably coupled to the first end of the tool body (Figure 5). 

Claims 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kerner (2014/0298956) in view of Smith (5746851) and Peters (7013516) or another embodiment of Kerner (2014/0298956, see another embodiment in Figures 15-17). 

In reference to claims 21 and 30, Kerner discloses the claimed invention as previously mentioned above, but lacks, the closed end of the tool body case comprises a removable end cap adapted to open the closed end of the tool body case and expose the sharpened tip of the member. However, Peters teach that it is old and well known in the art at the time the invention was made to provide a removable end cap (144) on a closed end (left side of 118) of a tool body case (114) adapted to open the closed end of the tool body case (Figure 5). In addition, in another embodiment, of Kerner (i.e. in Figures 15-17) shows that it is old and well known in the art at the time the invention was made to provide a closed end (i.e. right end of 100) of a tool body case (100) with a removable end cap (140) adapted to open the closed end of the tool body case (Figure 16) and expose the sharpened tip of the member (Figures 16 and 17). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the closed end of the tool body case, of Kerner (i.e. in the embodiment shown in Figure 20), with the known technique of providing a closed end of a tool body case with a removable end cap adapted to open the closed end of the tool body case and expose the sharpened tip of the member, as taught by Peters or the another embodiment of Kerner (i.e. in Figures 15-17), and the results would have been predictable. In this situation, one could provide a more advantageous device which more easily allows a user to open the compartment for obtaining the tools contained therein and/or which more effectively locks down the inserted tool during normal operation. 

Claims 22, 23, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kerner (2014/0298956) in view of Smith (5746851), Fromberg (2828657) and Dimbath (6080922).

In reference to claims 22 and 31, Kerner discloses the claimed invention as previously mentioned above, but lacks, the tool body case further comprises a bracket on a first external sidewall of the tool body case, the bracket forming a passage between the bracket and the tool body case, the bracket configured to receive a strap through the passage to attach the tool body case to a bicycle. However, Fromberg shows that it is old and well known in the art at the time of the invention to provide a tool body case (19/21) with a bracket (17 or 18) on a first external sidewall of the tool body case, the bracket forming a passage (space) between the bracket and the tool body case (Figures 1-4), the bracket is obviously configured (because it includes spaces between brackets 17 and 21 and between 18 and 21, which is equivalent to the claimed passage) to receive a strap sized to pass through the passage for mounting the tire repair tool assembly to a bicycle.  In addition, Dimbath also shows that it is old and well known in the art at the time of the invention to provide a tool body case (2) having a bracket (29) on a first external sidewall of the tool body case, the bracket forming a passage (see space receiving strap 1) between the bracket and the tool body case (Figure 1) and wherein a strap (1) sized to pass through the passage for mounting the tool assembly (Figure 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device, of Kerner, with the known technique of including the bracket configured to receive a strap to attach the tool to a bicycle, as taught by Fromberg and Dimbath, and the results would have been predictable. In this situation, one could provide a more advantageous device which allows a user to more easily and accurately align the device over a broken tire area and which allows a user to more easily hold/carry, and transport the tool during normal operation. 

In reference to claims 23 and 32, Dimbath discloses a strap (1) sized to pass through the passage (Figure 1) and obviously the strap could be used for mounting to a bicycle, depending on the particular needs of a user (i.e. transporting, or holding or carrying the device by use of bicycle). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nowothny (2966190) discloses a cartridge plug tire patching device having a tool body (41) coupled to a tool case (12), wherein a tire plug (85) is coupled to a member (86) that also includes a pointed tip (87) for penetrating a tire (Figures 1-3). Buckland (3855881) also shows a tool for inserting a repairing plug and patch in a wire cord tire (see abstract and Figures 1-4). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723